Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Allowable Subject Matter
	The following is an examiner’s statement of reasons for allowance: 
Subsequently, afterward completes a comprehensive search of the prior art and full examination of the instant application, it is believed that the independent claims (treating the claim as a whole) are patentable, novel and non-obvious invention over all of the cited references in instant application (please see attached PTO-892 form for cited references), individually, or in any hypothetical combination, and for at least the Applicant’s arguments & remarks filed on 2/12/2021.  
Since the disclosed dependent claims are depend on one of the above independent claims, therefore they are also patentable.
Claims 61-62, 64, 66-67, 69-82 are patentable.    
Conclusion
The prior art made of record and not relied upon is considered relevant to applicant's specification: Rao, Jaya, and Sophie Vrzic. "Packet duplication for URLLC in 5G: Architectural enhancements and performance analysis." IEEE Network 32.2 (2018): 32-40. - provides URLLC use cases demand a new paradigm in cellular networks to contend with the extreme requirements .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Un Cho can be reached on 571-272-7919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHARAD RAMPURIA/
Primary Examiner
Art Unit 2413